Title: Enclosure: [List of Nominations for Senate Approval], [21 January 1799]
From: McHenry, James
To: 





† Nathaniel White
Lt: Colonel
New Hampshire.



O Bradbury Cilley
Major
ditto.



O Caleb Gibbs
Lt. Colonel
Massachusetts.



O John Hobby
Major
ditto.



O John Chipman
ditto
Vermont.



O James Sawyer
Captain
ditto.



O George Woodward
Lieut:
ditto.



O William Switzer
ditto
ditto.



O Marmaduke Wait
Ensign
ditto.



O Richard Motley
ditto
Massachusetts


withdrawn.
  Hermanus p. Schuyler
Captain
New York.



O John Mc.Dugal Laurence
Lieut:
ditto.



P William B. peters
ditto
ditto.



O Clement Woods
ditto
New Jersey.



O George Taylor
Captain
Pennsylvania.



O Thomas Swearingen
ditto
ditto.



O James Ralston
ditto
ditto.



O Elisha p. Barrows
Lieut.
ditto.



O Edward Nicholas
ditto
ditto.



O Peter Jacquett
ditto
Delaware.



O William S. Dallum
Captain
Maryland.



O Daniel C. Heath
Lieut:
ditto.



O Samuel Davis
Ensign
ditto.



O William K. Blue
Captain
Virginia.



O George Hite
ditto
ditto.


Dead.
O Thomas Opie
Lieut:
ditto.



P Gerard Roberts
Ensign
ditto.


† negatived by the Senate.
O not sent in.
P postponed.
 